Simmons Company Reports First Quarter 2008 Results · Net Sales Increase 3.5% · Ninth Consecutive Quarter of Domestic Sales Growth Rate Exceeding the Industry ATLANTA, May 6, 2008 – Simmons Company (“Company” or “Simmons”), the holding company for Simmons Bedding Company (“Simmons Bedding”), a leading manufacturer of premium-branded bedding products, today released operating results for the first quarter of 2008. For the first quarter of 2008, net sales increased 3.5% to $276.9 million compared to $267.4 million for the same period last year.Domestic segment net sales increased $6.8 million, or 2.9%, to $245.1 million compared to the same period of 2007.The domestic segment sales growth was primarily attributable to an increase in conventional bedding average unit sales price of 7.9% which was partially offset by a decrease in conventional bedding units sold of 3.6%.Gross profit for the first quarter of 2008 was $109.7 million, or 39.6% of net sales, compared to $108.2 million, or 40.5% of net sales, for the same period of 2007.For the first quarter of 2008, operating income was $22.1 million, or 8.0% of net sales, compared to $25.2 million, or 9.4% of net sales, for the same period last year.Net income was $2.5 million for the first quarter of 2008 compared to $4.4 million for the same period in 2007.For the first quarter of 2008, Adjusted EBITDA (see the Supplemental Information to this press release) was $33.0 million, or 11.9% of net sales, compared to $36.1 million, or 13.5% of net sales for the first quarter of 2007. “Despite a very difficult retail and economic environment, we continued to gain market share in the U.S. during the first quarter,” said Charlie Eitel, Simmons Chairman and Chief Executive Officer. “Our sales growth rate has exceeded that of the industry for nine consecutive quarters due to our strong product offerings across all retail price points, outstanding service and our solid relationships with our customers.” Mr. Eitel continued, “Our operating results for the quarter were negatively impacted by rising raw material and fuel prices. While we have taken significant measures to lower our overall cost structure and implemented price increases on certain products in November 2007 and March 2008, the majority of the benefits associated with these initiatives will not begin to be realized until the second and third quarters of 2008. We believe our efforts will put us in a position to continue to be successful in this challenging retail and manufacturing environment.” As of March 29, 2008, Simmons’ working capital (see Supplemental Information to this press release) was 2.4% of net sales for the trailing twelve months compared to 2.3% a year ago. The Company will discuss its first quarter 2008 financial results on a webcast Tuesday, May 6, 2008 beginning at 5:00 p.m. Eastern time.The webcast will be available for replay or download through podcast at the Company’s website www.simmons.com until May 20, 2008. About Simmons Company Atlanta-based Simmons Company, through its indirect subsidiary Simmons Bedding Company, is one of the world's largest mattress manufacturers, manufacturing and marketing a broad range of products including Beautyrest®,
